Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 24, 2021

The Court of Appeals hereby passes the following order:

A21A0551. LONG v. TRUEX.

      Cherie Long filed applications for discretionary appeal of the trial court’s order
denying her motion to modify custody and order finding Long in contempt. This
Court granted Long’s application from the denial of her motion to modify custody on
the ground that the ruling is directly appealable. As a result, this Court also granted
her application from the contempt order, a ruling not directly appealable. Long
subsequently withdrew her notice of appeal as to the order denying her motion to
modify custody, leaving pending on appeal only Long’s challenge to the order finding
her contempt. Upon further review, we have determined that this application for
discretionary appeal was improvidently granted. Accordingly, the appeal is
DISMISSED.
      Upon consideration of Duane Truex’s motion for frivolous appeal penalties
pursuant to Court of Appeals Rule 7 (e) (2), the motion is hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/24/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.